Citation Nr: 0008239	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  97-29 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 until 
September 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of July 1997 from the Louisville, Kentucky Regional 
Office (RO) which granted service connection for PTSD 
pursuant to an RO hearing officer's determination.  The 
service-connected PTSD was rated 10 percent disabling, 
effective from November 20, 1995.  


REMAND

The veteran contends that the symptoms associated with her 
service-connected PTSD are far more disabling than 
represented by the 10 percent disability evaluation currently 
in effect, and warrant a higher rating.

A review of the claims folder reflects that the veteran was 
most recently evaluated for VA compensation and pension 
purposes in April 1998.  At that time, the examiner pointed 
out that there was no chart or claims file available for 
review and that the veteran told her story without any 
corroborating information.  It was noted that the appellant 
indicated that she was being treated in the VA mental health 
clinic, and that her last intake evaluation had been in March 
1998.  The record reflects that while diagnoses of depression 
and PTSD was rendered on Axis I, the examiner stated that he 
could find no real justification for the diagnosis of PTSD 
based on what the appellant told him and the manner in which 
she presented herself.  

In letters to the RO dated in September 1998, the appellant 
stated that the examination she had been afforded was 
incomplete as the doctor did not know why she was there, had 
been given vague instructions, did not review her claims file 
and spent only 15 minutes with her during the interview.

As well, the veteran was afforded a personal hearing in 
November 1998 before a Member of the Board sitting at 
Louisville, Kentucky, and presented testimony to the effect 
that she had been afforded an inadequate psychiatric 
examination in April 1998.  She stated that she had been 
rendered diagnoses of PTSD, major depression and a 
personality disorder, and was taking several types of 
psychotropic medication which had been prescribed by the VA 
at Dupont Circle Hill Mental Health Clinic, and the Fort Knox 
(KY) Army Hospital  The veteran related that she had war-
related nightmares, difficulty attending to the requirements 
of daily living, couldn't concentrate for very long, and did 
not have any friends or social activities. 

The record reflects that extensive VA outpatient clinic 
records dated between October 1996 and September 1998 were 
received at the Board in December 1998, but that no VA mental 
health clinic records were contained therein.

The Board observes that the record reflects the veteran has 
been known by different names at different periods of time.  
The April 1998 response of the Ireland Army Community 
Hospital at Fort Knox, Kentucky that it had no clinical 
information for the veteran in their computer tracking system 
was to an RO request for records for the veteran by the use 
of one name only.  However, in electronic mail to the RO 
dated in September 1998, the veteran wrote that she had 
indeed been treated in the clinic at that hospital.  

In view of the above, the Board is of the opinion that VA 
mental health records should be requested and associated with 
the claims folder, and that further attempt should be made to 
retrieve her records from Ireland Army Community Hospital at 
Fort Knox, Kentucky by use of other names by which she has 
been known.  The Board is also of the opinion that a current 
and more thorough examination, with a review of the claims 
folder by the examining physician, would be helpful in 
reconciling the varying diagnoses which have been rendered in 
this case and assessing the degree of current service-
connected disability in this regard.

The Court of Appeals for Veterans Claims has held that the VA 
has a duty to assist the veteran in the development of facts 
pertinent to her claim, to include securing medical records 
to which reference has been made, scheduling a thorough and 
complete medical examination with a medical opinion, which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  See Hyder v. Derwinski, 1 Vet.App. 221 
(1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991); 
Gilbert v. Derwinski, 1 Vet.App. 49,55 (1990).  As well, in 
view of the fact that the veteran appeals from an initial 
grant of service connection for PTSD, the RO should is also 
requested to consider whether different ratings may be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Any and all outpatient records of the 
veteran dating from October 1995, for all 
names by which she has been known, should 
be requested from the Dupont Circle Hill 
Mental Health Clinic and associated with 
the claims folder.  The RO should also 
again request all clinical records 
pertaining to the veteran's psychiatric 
disability and treatment from the Ireland 
Army Community Hospital at Fort Knox, 
Kentucky utilizing all name aliases of 
record by which she has been known.  Any 
clarification in this regard should be 
obtained from the veteran.

2.  The RO should subsequently schedule 
the veteran for a VA social and 
industrial survey and special 
psychiatric examination, in order to 
determine the extent of the service-
connected PTSD.  All necessary tests and 
studies should be conducted in order to 
identify and describe the symptomatology 
attributable to PTSD.  The report of 
examination should contain a detailed 
account of all manifestations of the 
disability(ies) found to be present.  If 
there are found to be psychiatric 
disorder(s) other than PTSD, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
examiner must also comment on the extent 
to which PTSD affects occupational and 
social functioning. 

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code 
assigned, is to be included.  The claims 
folder and a copy of this remand must be 
made available to the psychiatrist for 
review in conjunction with the 
examination.  It should be indicated by 
the examiner whether the claims folder 
has been reviewed.  The complete 
rationale for any opinion expressed must 
be set forth in a legible report.  

3.  Prior to the examination, the RO 
must inform the veteran, in writing, of 
all consequences of her failure to 
report for the examination in order that 
she may make an informed decision 
regarding her participation.

4.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

5.  After completing any necessary 
development in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
a disability rating greater than 10 
percent for PTSD, with application of 
the tenets of Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) to determine 
whether "staged" ratings are warranted 
for manifestations of the service-
connected disability.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish her and 
her representative with a supplemental 
statement of the case and afford her the 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to ensure compliance with VA's duty to assist.  The 
Board intimates no opinion as to the ultimate outcome of the 
veteran's claim.  No action is required of the veteran until 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




